DETAILED ACTION
Disposition of Claims
Claims 42-67 remain pending.  Claims 1-41 have been cancelled.  Amendments to claims 42 and 65-66 are acknowledged and entered.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 42-43, 45-48, 57, and 61-66, and species of antibody that comprises SEQ ID NOs: 3, 4, 9, 10, and 15-20 in the reply filed on 11/10/2020 is acknowledged.
In light of the acceptance of examiner’s amendments on 05/14/2021, claims 42-43, 45-48, 57, and 61-66 are allowable. The restriction requirement between inventions and species, as set forth in the Office action mailed on 09/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/29/2020 is withdrawn.  Claims 49-56, 58, and 67, directed to invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 44 and 59-60, directed to an invention withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0330588 A1, Published 10/22/2020.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 65-66 under 35 U.S.C. 101 and section 33(a) of the America Invents Act is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 42-43, 45-48, 57, and 61-66 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims.  
	(Rejection withdrawn.)  The rejection of Claim 57 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims, the claims are drawn to nonobvious and novel antibodies, as well as methods of making and using said antibodies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Foit on 05/17/2021.
The application has been amended as follows: 
IN THE CLAIMS:
As per the note in the Restriction section supra, please cancel claims 44 and 59-60 and rejoin claims 49-56, 58, and 67.


Conclusion
Claims 42-48, 57, and 59-67 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648